Exhibit 10.24

 

EXECUTION VERSION

 

Amended and Restated Employment Agreement

 

This Amended and Restated Employment Agreement (the “Agreement”), effective as
of March 1, 2017 (the “Effective Date”), is made by and between Brad N. Graves
(the “Executive”) and Summit Midstream Partners, LLC, a Delaware limited
liability company (together with any of its subsidiaries and affiliates as may
employ the Executive from time to time, and any successor(s) thereto, the
“Company”).

 

RECITALS

 

A.                                    The Company and the Executive are parties
to an employment agreement, dated March 8, 2012, which was subsequently amended
and restated on March 1, 2015 (together, the “Original Employment Agreement”).

 

B.                                    The Company and the Executive desire to
amend and restate the Original Employment Agreement in the form hereof.

 

C.                                    The Company desires to assure itself of
the continued services of the Executive by engaging the Executive to perform
services under the terms hereof.

 

D.                                    The Executive desires to continue to
provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.                                      Certain Definitions

 

(a)                                 “AAA” shall have the meaning set forth in
Section 19.

 

(b)                                 “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with, such Person where “control” shall have the meaning
given such term under Rule 405 of the Securities Act of 1933, as amended from
time to time.

 

(c)                                  “Agreement” shall have the meaning set
forth in the preamble hereto.

 

(d)                                 “Annual Base Salary” shall have the meaning
set forth in Section 3(a).

 

(e)                                  “Annual Bonus” shall have the meaning set
forth in Section 3(b).

 

(f)                                   “Board” shall mean the Board of Managers
of the Company or any successor governing body.

 

--------------------------------------------------------------------------------


 

(g)                                  The Company shall have “Cause” to terminate
the Executive’s employment hereunder upon:  (i) the Executive’s willful failure
to substantially perform the duties set forth herein (other than any such
failure resulting from the Executive’s Disability); (ii) the Executive’s willful
failure to carry out, or comply with, in any material respect any lawful
directive of the Board; (iii) the Executive’s commission at any time of any act
or omission that results in, or may reasonably be expected to result in, a
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;
(iv) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities hereunder; (v) the Executive’s
commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, conversion of assets of the Company or breach of fiduciary
duty against the Company (or any predecessor thereto or successor thereof); or
(vi) the Executive’s material breach of this Agreement, the SMM LLC Agreement or
other agreements with the Company (including, without limitation, any breach of
the restrictive covenants of any such agreement); and which, in the case of
clauses (i), (ii) and (vi), continues beyond thirty (30) days after the Company
has provided the Executive written notice of such failure or breach (to the
extent that, in the reasonable judgment of the Board, such failure or breach can
be cured by the Executive), so long as such notice is provided within ninety
(90) days after the Company knew or should have known of such condition.

 

(h)                                 “Change in Control” shall mean:  (i) any
“person” or “group” within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act, other than the Company, Energy Capital Partners II, LP or any of
their respective Affiliates (as determined immediately prior to such event, but
excluding Energy Capital Partners III, LP and any Affiliates controlled by
Energy Capital Partners III, LP and any other Affiliates of Energy Capital
Partners II, LP formed after the Effective Date, collectively the “Excluded
Affiliates”), shall become the beneficial owners, by way of merger, acquisition,
consolidation, recapitalization, reorganization or otherwise, of fifty percent
(50%) or more of the combined voting power of the equity interests in the
General Partner or the Partnership; (ii) the limited partners of the Partnership
approve, in one or a series of transactions, a plan of complete liquidation of
the Partnership, (iii) the sale or other disposition by the General Partner or
the Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company, the General Partner, the
Partnership or Energy Capital Partners II, LP or any of their respective
Affiliates (but excluding the Excluded Affiliates); or (iv) a transaction
resulting in a Person other than the Company, the General Partner or Energy
Capital Partners II or any of their respective Affiliates (as determined
immediately prior to such event, but excluding the Excluded Affiliates) being
the sole general partner of the Partnership.

 

(i)                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

Page 2

--------------------------------------------------------------------------------


 

(j)                                    “Company” shall, except as otherwise
provided in Section 7(j), have the meaning set forth in the preamble hereto.

 

(k)                                 “Compensation Committee” shall mean the
Compensation Committee of the Board, or if no such committee exists, the Board.

 

(l)                                     “Date of Termination” shall mean (i) if
the Executive’s employment is terminated due to the Executive’s death, the date
of the Executive’s death; (ii) if the Executive’s employment is terminated due
to the Executive’s Disability, the date determined pursuant to Section 4(a)(ii);
(iii) if the Executive’s employment is terminated pursuant to
Section 4(a)(iii)-(vi) either the date indicated in the Notice of Termination or
the date specified by the Company pursuant to Section 4(b), whichever is
earlier; or (iv) if the Executive’s employment is terminated pursuant to
Section 4(a)(vii)-(viii), the date immediately following the expiration of the
then-current Term.

 

(m)                             “Disability” shall mean the Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of not
less than twelve (12) months as determined by a physician jointly selected by
the Company and the Executive.

 

(n)                                 “Effective Date” shall have the meaning set
forth in the preamble hereto.

 

(o)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(p)                                 “Excise Tax” shall have the meaning set
forth in Section 6(b).

 

(q)                                 “Executive” shall have the meaning set forth
in the preamble hereto.

 

(r)                                    “Extension Term” shall have the meaning
set forth in Section 2(b).

 

(s)                                   “First Payment Date” shall have the
meaning set forth in Section 5(b)(ii).

 

(t)                                    “General Partner” means Summit Midstream
GP, LLC, a Delaware limited liability company.

 

(u)                                 The Executive shall have “Good Reason” to
terminate the Executive’s employment hereunder within two (2) years after the
occurrence of one or more of the following conditions without the Executive’s
written consent:  (i) a material diminution in the Executive’s authority,
duties, or responsibilities, as described herein; (ii) a material diminution in
the Executive’s Annual Base Salary, target Annual Bonus (as a percentage of
Annual Base Salary) or Annual Bonus range (as a percentage of Annual Base
Salary), in each case as described herein; (iii) a material change in the
geographic location at which the Executive must perform the Executive’s services
hereunder that requires the Executive to relocate his residence to a location
more than fifty (50) miles from Houston, Texas; or (iv) any other action or
inaction that constitutes a material breach of this Agreement

 

Page 3

--------------------------------------------------------------------------------


 

by the Company; and which, in the case of any of the foregoing, continues beyond
thirty (30) days after the Executive has provided the Company written notice
that the Executive believes in good faith that such condition giving rise to
such claim of Good Reason has occurred, so long as such notice is provided
within ninety (90) days after the initial existence of such condition.

 

(v)                                 “Initial Term” shall have the meaning set
forth in Section 2(b).

 

(w)                               “Installment Payments” shall have the meaning
set forth in Section 5(b)(ii).

 

(x)                                 “LTIP” shall mean the Summit Midstream
Partners, LP 2012 Long-Term Incentive Plan adopted by the Partnership in
connection with Registration Statement 333-184214, filed by the Partnership with
the Securities and Exchange Commission on October 1, 2012, and any additional
long-term incentive plan adopted in the future and identified by the Company or
the Partnership, in the adopting resolution or otherwise, as an “LTIP” pursuant
hereto.

 

(y)                                 “Noncompete Option” shall mean the Company’s
option, in its sole discretion, in the event of a termination of employment
pursuant to Section 4(a)(vii) (Non-Extension of Term by the Company) or
Section 4(a)(viii) (Non-Extension of Term by the Executive), to extend the
Restricted Period through a date on or prior to the first (1st) anniversary of
the Date of Termination, upon advance written notice to the Executive not less
than thirty (30) days prior to the end of the then-current Term in the case of
termination pursuant to  Section 4(a)(vii) (Non-Extension of Term by the
Company), or not less than thirty (30) days following such Notice of
Non-Extension by Executive in case of termination pursuant to
Section 4(a)(viii) (Non-Extension of Term by the Executive).

 

(z)                                  “Notice of Termination” shall have the
meaning set forth in Section 4(b).

 

(aa)                          “Original Employment Agreement” shall have the
meaning set forth in the recitals hereto.

 

(bb)                          “Partnership” means Summit Midstream Partners, LP,
a Delaware limited partnership.

 

(cc)                            “Performance Targets” shall have the meaning set
forth in Section 3(b).

 

(dd)                          “Person” shall mean any individual, natural
person, corporation (including any non-profit corporation), general partnership,
limited partnership, limited liability partnership, joint venture, estate,
trust, company (including any company limited by shares, limited liability
company or joint stock company), incorporated or unincorporated association,
governmental authority, firm, society or other enterprise, organization or other
entity of any nature.

 

(ee)                            “Proprietary Information” shall have the meaning
set forth in Section 7(d).

 

(ff)                              “Prorated Termination Bonus” shall have the
meaning set forth in Section 3(b).

 

Page 4

--------------------------------------------------------------------------------


 

(gg)                            “Release” shall have the meaning set forth in
Section 5(b)(ii).

 

(hh)                          “Restricted Period” shall mean the period from the
Effective Date through (i) with respect to any termination of employment (other
than a termination of employment pursuant to Section 4(a)(vii) (Non-Extension of
Term by the Company) or Section 4(a)(viii) (Non-Extension of Term by the
Executive)), the first (1st) anniversary of the Date of Termination, and
(ii) with respect to a termination of employment pursuant to
Section 4(a)(vii) (Non-Extension of Term by the Company) or
Section 4(a)(viii) (Non-Extension of Term by the Executive), the Date of
Termination or, in the event that the Company exercises its Noncompete Option,
the date elected by the Company thereunder.

 

(ii)                                  “Section 409A” shall mean Section 409A of
the Code and the Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.

 

(jj)                                “Severance Payment” shall have the meaning
set forth in Section 5(b)(i).

 

(kk)                          “Severance Period” shall mean:  (A) if the
Executive’s employment shall be terminated by the Company without Cause pursuant
to Section 4(a)(iv) or by the Executive’s resignation for Good Reason pursuant
to Section 4(a)(v), the period beginning on the Date of Termination and ending
on the first (1st) anniversary of the Date of Termination, and (B) if the
Executive’s employment shall be terminated due to non-extension of the Initial
Term or any Extension Term by the Company pursuant to Section 4(a)(vii) or by
the Executive pursuant to Section 4(a)(viii), but only if the Company exercises
its Noncompete Option in connection with such termination, the period beginning
on the Date of Termination and ending on the expiration date of the Restricted
Period (as elected by the Company pursuant to its Noncompete Option).

 

(ll)                                  “SMM LLC Agreement” shall mean that
certain Limited Liability Company Agreement of Summit Midstream Management, LLC,
a Delaware limited liability company, as it may be amended, modified or
supplemented from time to time.

 

(mm)                  “SMP LLC Agreement” shall mean that certain Fourth Amended
and Restated Limited Liability Operating Agreement of the Company, as it may be
amended, modified or supplemented from time to time.

 

(nn)                          “Term” shall have the meaning set forth in
Section 2(b).

 

(oo)                          “Total Payments” shall have the meaning set forth
in Section 6(b).

 

Page 5

--------------------------------------------------------------------------------


 

2.                                      Employment

 

(a)                                 In General.  The Company shall employ the
Executive and the Executive shall enter the employ of the Company, for the
period set forth in Section 2(b), in the position set forth in Section 2(c), and
upon the other terms and conditions herein provided.

 

(b)                                 Term of Employment.  The initial term of
employment under this Agreement (the “Initial Term”) shall be for the period
beginning on the Effective Date and ending on March 1, 2019, unless earlier
terminated as provided in Section 4.  The Initial Term shall automatically be
extended for successive one (1) year periods (each, an “Extension Term” and,
collectively with the Initial Term, the “Term”), unless either party hereto
gives notice of non-extension to the other no later than thirty (30) days prior
to the expiration of the then-applicable Term.

 

(c)                                  Position and Duties.  During the Term, the
Executive: (i) shall serve as Executive Vice President — Chief Commercial
Officer of the Company, with responsibilities, duties and authority customary
for such position, subject to direction by the Chief Executive Officer of the
Company; (ii) shall report directly to the Chief Executive Officer of the
Company; (iii) shall devote substantially all the Executive’s working time and
efforts to the business and affairs of the Company and its subsidiaries,
provided that the Executive may (1) serve on corporate, civic, charitable,
industry or professional association boards or committees, subject to the
Board’s prior written consent in the case of any such board or committee that
relates directly or indirectly to the business of the Company or its
subsidiaries (which consent shall not unreasonably be withheld), (2) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(3) manage his personal investments, so long as none of such activities
meaningfully interferes with the performance of the Executive’s duties and
responsibilities hereunder, or involves a conflict of interest with the
Executive’s duties or responsibilities hereunder or a breach of the covenants
contained in Section 7; and (iv) agrees to observe and comply with the Company’s
rules and policies as adopted by the Company from time to time, which have been
made available to the Executive.

 

3.                                      Compensation and Related Matters

 

(a)                                 Annual Base Salary.  During the Term, the
Executive shall receive a base salary at a rate of $390,000.00 per annum, which
shall be paid in accordance with the customary payroll practices of the Company,
subject to review and upward, but not downward, adjustment by the Board in its
sole discretion (the “Annual Base Salary”).

 

(b)                                 Annual Bonus.  With respect to each calendar
year that ends during the Term, commencing with calendar year 2017, the
Executive shall be eligible to receive an annual cash bonus (the “Annual Bonus”)
ranging from zero to two hundred percent (200%) of the Annual Base Salary, with
a target Annual Bonus equal to one hundred percent (100%) of the Annual Base
Salary, based upon annual performance targets (the “Performance Targets”)
established by the Board in its sole discretion. The amount of the Annual Bonus
shall be based upon attainment of the Performance Targets, as determined by the
Board (or any authorized committee of the Board) in its sole discretion.  Each
such Annual Bonus shall be payable on such date as is determined by the Board,
but in any event on or prior to March 15 of the calendar year immediately
following the calendar year with respect to which such Annual Bonus relates.

 

Page 6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no bonus shall be payable with respect to any
calendar year unless the Executive remains continuously employed with the
Company during the period beginning on the Effective Date and ending on
December 31 of such year; provided that if the Executive’s employment is
terminated pursuant to Section 4(a)(i), (ii), (iv), (v) or (vii), the Company
shall pay to the Executive a prorated Annual Bonus with respect to the calendar
year in which the Date of Termination occurs equal to the target Annual Bonus
for such calendar year multiplied by a fraction, the numerator of which is the
number of calendar days during such calendar year that the Executive was
continuously employed by the Company and the denominator of which is 365 (the
“Prorated Termination Bonus”); provided further that, in the case of a
termination pursuant to Section 4(a)(iv), no portion of the Prorated Termination
Bonus shall be paid unless the Executive timely executes the Release and does
not revoke the Release within the time periods set forth in Section 5(b)(ii).

 

(c)                                  Benefits.  The Executive shall be eligible
to participate in all benefit plans, programs and other arrangements of the
Company that may be offered by the Company to its executives as a group
(including, without limitation, medical and dental insurance and a
401(k) plan).  During the lesser of the period during which Executive or a
qualifying beneficiary (as defined in Section 607 of ERISA) has in effect an
election for post-termination continuation coverage or conversion rights to
medical and dental benefits under applicable law, including Section 4980 of the
Code (“COBRA”), or the period ending on the 18-month anniversary of the Date of
Termination, Executive (or, if applicable, the qualifying beneficiary) shall be
entitled to such coverage at an out-of-pocket premium cost that does not exceed
the out-of-pocket premium cost applicable to similarly situated active employees
(and their eligible dependents).

 

(d)                                 Vacation; Paid Time Off; Holidays.  During
the Term, the Executive shall be entitled to four (4) weeks of paid time off
(“PTO”) each full calendar year.  The PTO shall be used for vacation and sick
days.  Any vacation shall be taken at the reasonable and mutual convenience of
the Company and the Executive.  Any PTO that the Executive is entitled to in any
calendar year that is not used by the end of such calendar year shall be
forfeited, except for up to five days of PTO each year that may be carried
forward to the following year.  Holidays shall be provided in accordance with
Company policy, as in effect from time to time.

 

(e)                                  Business Expenses.  During the Term, the
Company shall reimburse the Executive for all reasonable travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company in accordance with the Company’s applicable
expense reimbursement policies and procedures.

 

(f)                                   Tax Reimbursement.  During the Term, the
Company shall reimburse the Executive for annual tax preparation services and
ongoing tax advice of up to $12,000 per year, beginning with such expenses
incurred in 2016.

 

4.                                      Termination

 

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

Page 7

--------------------------------------------------------------------------------


 

(a)                                 Circumstances

 

(i)                                     Death.  The Executive’s employment
hereunder shall terminate upon the Executive’s death.

 

(ii)                                  Disability.  If the Executive incurs a
Disability, the Company may give the Executive written notice of its intention
to terminate the Executive’s employment.  In that event, the Executive’s
employment with the Company shall terminate, effective on the later of the
thirtieth (30th) day after receipt of such notice by the Executive or the date
specified in such notice; provided that within the thirty (30) day period
following receipt of such notice, the Executive shall not have returned to
full-time performance of the Executive’s duties hereunder.

 

(iii)                               Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

 

(iv)                              Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

 

(v)                                 Resignation for Good Reason.  The Executive
may resign from the Executive’s employment for Good Reason.

 

(vi)                              Resignation without Good Reason.  The
Executive may resign from the Executive’s employment without Good Reason.

 

(vii)                           Non-Extension of Term by the Company.  The
Company may give notice of non-extension to the Executive pursuant to
Section 2(b).  For the avoidance of doubt, non-extension of the Term by the
Company shall not constitute termination by the Company without Cause.

 

(viii)                        Non-Extension of Term by the Executive.  The
Executive may give notice of non-extension to the Company pursuant to
Section 2(b).  For the avoidance of doubt, non-extension of the Term by the
Executive shall not constitute resignation for Good Reason.

 

(b)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive under this
Section 4 (other than a termination pursuant to Section 4(a)(i) above) shall be
communicated by a written notice to the other party hereto: (i) indicating the
specific termination provision in this Agreement relied upon, (ii) except with
respect to a termination pursuant to Sections 4(a)(iv), (vi), (vii) or (viii),
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) specifying a Date of Termination which, if
submitted by the Executive (or, in the case of a termination described in
Section 4(a)(ii), by the Company), shall be at least thirty (30) days following
the date of such notice (a “Notice of Termination”); provided, however, that a
Notice of Termination delivered by the Company pursuant to
Section 4(a)(ii) shall not be required to specify a Date of Termination, in
which case the Date of Termination shall be determined pursuant to
Section 4(a)(ii); and provided, further, that in the event that the Executive
delivers a Notice of Termination (other than a notice of non-

 

Page 8

--------------------------------------------------------------------------------


 

extension under Section 4(a)(viii) above) to the Company, the Company may, in
its sole discretion, accelerate the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination (even if
such date is prior to the date specified in such Notice of Termination).  A
Notice of Termination submitted by the Company may provide for a Date of
Termination on the date the Executive receives the Notice of Termination, or any
date thereafter elected by the Company in its sole discretion.  The failure by
the Company or the Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive hereunder or preclude the
Company or the Executive from asserting such fact or circumstance in enforcing
the Company’s or the Executive’s rights hereunder.

 

5.                                      Company Obligations Upon Termination of
Employment

 

(a)                                 In General.  Upon a termination of the
Executive’s employment for any reason, the Executive (or the Executive’s estate)
shall be entitled to receive: (i) any portion of the Executive’s Annual Base
Salary through the Date of Termination not theretofore paid, (ii) any expenses
owed to the Executive under Section 3(e), (iii) any accrued PTO owed to the
Executive pursuant to Section 3(d), and (iv) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3(c), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements. Any Annual Bonus earned for any calendar year
completed prior to the Date of Termination, but unpaid prior to such date, and
any Prorated Termination Bonus owed pursuant to the last sentence of
Section 3(b), shall be paid within thirty (30) days after the Date of
Termination (but in any event on or prior to March 15 of the calendar year
immediately following such completed calendar year with respect to which such
Annual Bonus or Prorated Termination Bonus was earned).  Except as otherwise set
forth in Section 5(b) below, the payments and benefits described in this
Section 5(a) shall be the only payments and benefits payable in the event of the
Executive’s termination of employment for any reason.

 

(b)                                 Severance Payment

 

(i)                                     In the event of the Executive’s
termination of employment under the circumstances described below, then, in
addition to the payments and benefits described in Section 5(a) above, the
Company shall, during the Severance Period, pay to the Executive an amount (the
“Severance Payment”) calculated as described below:

 

(A)                               If the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 4(a)(iv) or by the
Executive’s resignation for Good Reason pursuant to Section 4(a)(v), or due to
non-extension of the Initial Term or any Extension Term by the Company pursuant
to Section 4(a)(vii), then the Severance Payment shall be an amount equal to one
and one-half (1.5) times the sum of (1) the Annual Base Salary for the year in
which the Date of Termination occurs, and (2) the Annual Bonus paid to the
Executive in respect of the calendar year immediately preceding the year in
which the Date of Termination occurs.

 

Page 9

--------------------------------------------------------------------------------


 

(B)                               If the Executive’s employment shall be
terminated due to non-extension of the Initial Term or any Extension Term by the
Executive pursuant to Section 4(a)(viii), but only if the Company exercises its
Noncompete Option in connection with such termination, then the Severance
Payment shall be an amount equal to (1) the sum of (x) the Annual Base Salary
for the year in which the Date of Termination occurs, and (y) the Annual Bonus
paid to the Executive in respect of the calendar year immediately preceding the
year in which the Date of Termination occurs, multiplied by (2) a fraction, the
numerator of which is equal to the number of days from the Date of Termination
through the expiration date of the Restricted Period (as elected by the Company
pursuant to its Noncompete Option), and the denominator of which is 365.

 

(ii)                                  The Severance Payment shall be in lieu of
notice or any other severance benefits to which the Executive might otherwise be
entitled.  Notwithstanding anything herein to the contrary, (A) no portion of
the Severance Payment shall be paid unless, on or prior to the thirtieth (30th)
day following the Date of Termination, the Executive timely executes a general
waiver and release of claims agreement substantially in the form attached hereto
as Exhibit A (the “Release”), which Release shall not have been revoked by the
Executive prior to the expiration of the period (if any) during which any
portion of such Release is revocable under applicable law, and (B) as of the
first date on which the Executive violates any covenant contained in Section 7,
any remaining unpaid portion of the Severance Payment shall thereupon be
forfeited.  Subject to the provisions of Section 9, the Severance Payment shall
be paid in equal installments during the Severance Period, at the same time and
in the same manner as the Annual Base Salary would have been paid had the
Executive remained in active employment during the Severance Period, in
accordance with the Company’s normal payroll practices in effect on the Date of
Termination; provided that any installment that would otherwise have been paid
prior to the first normal payroll payment date occurring on or after the
thirtieth (30th) day following the Date of Termination (such payroll date, the
“First Payment Date”) shall instead be paid on the First Payment Date.  For
purposes of Section 409A (including, without limitation, for purposes of
Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), the
Executive’s right to receive the Severance Payment in the form of installment
payments (the “Installment Payments”) shall be treated as a right to receive a
series of separate payments and, accordingly, each Installment Payment shall at
all times be considered a separate and distinct payment.

 

(c)                                  The provisions of this Section 5 shall
supersede in their entirety any severance payment provisions in any severance
plan, policy, program or other arrangement maintained by the Company.

 

6.                                      Change in Control

 

(a)                                 Equity Awards.  Notwithstanding anything to
the contrary in this Agreement or any other agreement, including the LTIP and
any award agreement thereunder, all equity awards

 

Page 10

--------------------------------------------------------------------------------


 

granted to the Executive under the LTIP and held by the Executive as of
immediately prior to a Change in Control, to the extent unvested, shall become
fully vested immediately prior to the Change in Control.

 

(b)                                 Golden Parachute Excise Tax Protection. 
Notwithstanding any provision of this Agreement, if any portion of the payments
or benefits provided to the Executive hereunder, or under any other agreement
with the Executive or any plan, policy or arrangement of the Company or any of
its Affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 6(b), result in the
imposition on the Executive of an excise tax under Section 4999 of the Code (the
“Excise Tax”), then the Total Payments to be made to the Executive shall either
be (i) delivered in full, or (ii) reduced by such amount such that no portion of
the Total Payments would be subject to the Excise Tax, whichever of the
foregoing results in the receipt by the Executive of the greatest benefit on an
after-tax basis (taking into account the applicable federal, state and local
income taxes and the Excise Tax).  The determination of whether a reduction in
Total Payments is necessary and the amount of any such reduction shall be made
by the Company in its reasonable discretion and in reliance on its tax
advisors.  If the Company so determines that a reduction in Total Payments is
required, such reduction shall apply first pro rata to (A) cash payments subject
to Section 409A of the Code as “deferred compensation” and (B) cash payments not
subject to Section 409A of the Code (in each case with the cash payments
otherwise scheduled to be paid latest in time reduced first), and then pro rata
to (C) equity-based compensation subject to Section 409A of the Code as
“deferred compensation” and (D) equity-based compensation not subject to
Section 409A of the Code.

 

7.                                      Restrictive Covenants

 

(a)                                 The Executive shall not, at any time during
the Restricted Period, directly or indirectly engage in, have any equity
interest in, or manage or operate any person, firm, corporation, partnership,
business or entity (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in (either directly or through any subsidiary or Affiliate thereof) any business
or activity (i) relating to midstream assets (including, without limitation, the
gathering, processing and transportation of natural gas and crude oil) in North
America, which competes with the business of the Company or any entity owned by
the Company, or (ii) which the Company or any of its Affiliates has taken active
steps to engage in or acquire, but only if the Executive directly or indirectly
engages in, has any equity interest in, or manages or operates, such business or
activity (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise).  Notwithstanding the
foregoing, the Executive shall be permitted to acquire a passive stock or equity
interest in such a business; provided that such stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business.

 

(b)                                 The Executive shall not, at any time during
the Term or during the twelve (12)-month period immediately following the Date
of Termination, directly or indirectly, either for himself or on behalf of any
other entity, (i) recruit or otherwise solicit or induce any employee, customer,
subscriber or supplier of the Company to terminate its employment or arrangement
with the Company, or otherwise change its relationship with the Company, or
(ii) hire, or cause to be hired, any person who was employed by the Company and
served in a capacity of “vice

 

Page 11

--------------------------------------------------------------------------------


 

president” (or any person serving in a capacity senior to vice president) at any
time during the twelve (12)-month period immediately prior to the Date of
Termination.

 

(c)                                  The provisions contained in Sections
7(a) and (b) may be altered and/or waived to be made less restrictive on the
Executive with the prior written consent of the Board or the Compensation
Committee.

 

(d)                                 Except as the Executive reasonably and in
good faith determines to be required in the faithful performance of the
Executive’s duties hereunder or in accordance with Section 7(f), the Executive
shall, during the Term and after the Date of Termination, maintain in confidence
and shall not directly or indirectly, use, disseminate, disclose or publish, or
use for the Executive’s benefit or the benefit of any person, firm, corporation
or other entity, any confidential or proprietary information or trade secrets of
or relating to the Company, including, without limitation, information with
respect to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any person, firm,
corporation or other entity, any document, record, notebook, computer program or
similar repository of or containing any such Proprietary Information.  The
Executive’s obligation to maintain and not use, disseminate, disclose or
publish, or use for the Executive’s benefit or the benefit of any person, firm,
corporation or other entity, any Proprietary Information after the Date of
Termination will continue so long as such Proprietary Information is not, or has
not by legitimate means become, generally known and in the public domain (other
than by means of the Executive’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company.  The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).

 

(e)                                  Upon termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products or processes.

 

(f)                                   The Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company (if lawfully
permitted to do so) the earliest possible notice thereof, and shall, as much in
advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought, and shall assist such
counsel in resisting or otherwise responding to such process.  Upon notification
from Executive of such subpoena or other legal process, but only to the extent
that such notification is provided during the Restricted Period, the Company
shall, at its reasonable expense, retain mutually acceptable legal counsel to
represent Executive in connection with Executive’s response to any such subpoena
or other legal process.  The Executive may also disclose Proprietary Information
if: (i) in the reasonable written opinion of counsel for the Executive furnished
to the Company, such information is required to be disclosed for the Executive
not to be in violation of any applicable law or regulation or (ii) the Executive
is required to disclose such information in connection with the

 

Page 12

--------------------------------------------------------------------------------


 

enforcement of any rights under this Agreement or any other agreements between
the Executive and the Company.

 

(g)                                  The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, equity holders or Affiliates, either orally or in
writing, at any time; provided that the Executive may confer in confidence with
the Executive’s legal representatives, make truthful statements to any
government agency in sworn testimony, or make truthful statements as otherwise
required by law.  The Company agrees that, upon the termination of the
Executive’s employment hereunder, it shall advise its directors and executive
officers not to disparage the Executive, either orally or in writing, at any
time; provided that they may confer in confidence with the Company’s and their
legal representatives and make truthful statements as required by law.

 

(h)                                 Prior to accepting other employment or any
other service relationship during the Restricted Period, the Executive shall
provide a copy of this Section 7 to any recruiter who assists the Executive in
obtaining other employment or any other service relationship and to any employer
or person with which the Executive discusses potential employment or any other
service relationship.

 

(i)                                     In the event the terms of this Section 7
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(j)                                    As used in this Section 7, the term
“Company” shall include the Company, its parent, related entities, and any of
its direct or indirect subsidiaries.

 

8.                                      Injunctive Relief

 

The Executive recognizes and acknowledges that a breach of the covenants
contained in Section 7 will cause irreparable damage to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, the Executive agrees that in the event of a breach of any of the
covenants contained in Section 7, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.

 

9.                                      Section 409A

 

(a)                                 General.  The parties hereto acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A.  Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any amounts payable hereunder will
be immediately taxable to the Executive under Section 409A, the Company reserves
the right to (without any obligation to do so or to indemnify the Executive for
failure to do so) (i) adopt such amendments to this Agreement or adopt such
other policies and procedures (including amendments, policies

 

Page 13

--------------------------------------------------------------------------------


 

and procedures with retroactive effect) that it determines to be necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement, to preserve the economic benefits of this Agreement and to avoid
less favorable accounting or tax consequences for the Company and/or (ii) take
such other actions it determines to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes thereunder. 
Notwithstanding anything herein to the contrary, no provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from the Executive or any other
individual to the Company or any of its Affiliates, employees or agents.

 

(b)                                 Separation from Service under Section 409A;
Section 409A Compliance.  Notwithstanding anything herein to the contrary: 
(i) no termination or other similar payments and benefits hereunder shall be
payable unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) if the Executive is deemed at the time
of the Executive’s separation from service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of any termination or other similar payments and
benefits to which the Executive may be entitled hereunder (after taking into
account all exclusions applicable to such payments or benefits under
Section 409A) is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of such payments and benefits
shall not be provided to the Executive  prior to the earlier of (x) the
expiration of the six (6)-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (y) the date of
the Executive’s death; provided that upon the earlier of such dates, all
payments and benefits deferred pursuant to this Section 9(b)(ii) shall be paid
in a lump sum to the Executive, and any remaining payments and benefits due
hereunder shall be provided as otherwise specified herein; (iii) the
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall be made by the Company in accordance with the
terms of Section 409A (including, without limitation, Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto); (iv) to
the extent that any Installment Payments under this Agreement are deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, for purposes of Section 409A (including, without limitation, for
purposes of Section 1.409A-2(b)(2)(iii) of the Department of Treasury
Regulations), each such payment that the Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment; (v) to
the extent that any reimbursements or corresponding in-kind benefits provided to
the Executive under this Agreement are deemed to constitute “deferred
compensation” under Section 409A, such reimbursements or benefits shall be
provided reasonably promptly, but in no event later than December 31 of the year
following the year in which the expense was incurred, and in any event in
accordance with Section 1.409A-3(i)(1)(iv) of the Department of Treasury
Regulations; and (vi) the amount of any such payments or expense reimbursements
in one calendar year shall not affect the expenses or in-kind benefits eligible
for payment or reimbursement in any other calendar year, other than an
arrangement providing for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

Page 14

--------------------------------------------------------------------------------


 

10.                               Assignment and Successors

 

The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates.  The Executive may not assign the Executive’s rights or obligations
under this Agreement to any individual or entity.  This Agreement shall be
binding upon and inure to the benefit of the Company, the Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

11.                               Governing Law

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of Delaware, without reference
to the principles of conflicts of law of Delaware or any other jurisdiction, and
where applicable, the laws of the United States.

 

12.                               Validity

 

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13.                               Notices

 

Any notice, request, claim, demand, document and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):

 

(a)                                 If to the Company:

 

Summit Midstream Partners, LLC

5910 North Central Expressway

Suite 350

Dallas, Texas  75206

Attn: Brock M. Degeyter

Facsimile: (214) 462-7716

 

with copies to:

 

Energy Capital Partners

51 John F. Kennedy Parkway, Suite 200
Short Hills, New Jersey 07078

Attn:  Tom Lane

Facsimile: (973) 671-6101

 

Page 15

--------------------------------------------------------------------------------


 

and:

 

Energy Capital Partners

11943 El Camino Real, Suite 220

San Diego, California 92130

Attn: Andrew D. Singer

Facsimile: (858) 703-4401

 

and:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4802

Attn:  Jed W. Brickner

Facsimile: (212) 751-4864

 

(b)                                 If to the Executive, at the address set
forth on the signature page hereto.

 

14.                               Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

15.                               Entire Agreement

 

This Agreement (together with any other agreements and instruments contemplated
hereby or referred to herein) is intended by the parties hereto to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement (including, without limitation, any term sheet or
offer letter).  The parties hereto further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.  This Agreement
expressly supersedes the Original Employment Agreement.

 

16.                               Amendments; Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company and approved by the Board, which expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
approved by the Board, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties hereto with any provision of
this Agreement that such other party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure to comply or
perform.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder shall preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.

 

Page 16

--------------------------------------------------------------------------------


 

17.                               No Inconsistent Actions

 

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

 

18.                               Construction

 

This Agreement shall be deemed drafted equally by both of the parties hereto. 
Its language shall be construed as a whole and according to its fair meaning. 
Any presumption or principle that the language is to be construed against any
party hereto shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary. 
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

19.                               Arbitration

 

Any dispute or controversy based on, arising under or relating to this Agreement
shall be settled exclusively by final and binding arbitration, conducted before
a single neutral arbitrator in Dallas, Texas in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (the “AAA”) then in effect.  Arbitration may be compelled, and
judgment may be entered on the arbitration award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
the Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond.  Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator.  Within twenty (20) days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law.  The arbitrator shall be entitled to
award any relief available in a court of law.  Each party shall bear its own
costs and attorneys’ fees in connection with an arbitration; provided that the
Company shall bear the cost of the arbitrator and the AAA’s administrative fees.

 

Page 17

--------------------------------------------------------------------------------


 

20.                               Enforcement

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

21.                               Withholding

 

The Company shall be entitled to withhold from any amounts payable under this
Agreement, any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold.  The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

22.                               Absence of Conflicts; Executive
Acknowledgement

 

The Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party.  The Executive acknowledges that
the Executive has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on the Executive’s own judgment.

 

23.                               Survival

 

The expiration or termination of the Term shall not impair the rights or
obligations of any party hereto which shall have accrued prior to such
expiration or termination.

 

[Signature pages follow]

 

Page 18

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

 

 

COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

Steven J. Newby

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

Brad N. Graves

 

 

 

 

 

Residential Address:

 

 

23014 Barrister Creek Drive

 

 

Tomball, TX 77377

 

Signature Page to the

Employment Agreement for Brad N. Graves – Execution Version

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

Brad N. Graves (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue Summit Midstream Partners, LLC, a Delaware limited liability company (the
“Company”), and any of its past, present, or future parent, affiliated, related,
and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which the Executive is or has been a participant by virtue of his
employment with the Company (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such Releasees
based on any events or circumstances arising or occurring on or prior to the
date this release (the “Release”) is executed, arising directly or indirectly
out of, relating to, or in any other way involving in any manner whatsoever,
(a) the Executive’s employment with the Company or its subsidiaries or the
termination thereof or (b) the Executive’s status at any time as a holder of any
securities of the Company, and any and all claims arising under federal, state,
or local laws relating to employment, or securities, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this Release shall not extend to (i) benefit claims under
employee pension or welfare benefit plans in which the Executive is a
participant by virtue of his employment with the Company or its subsidiaries,
(ii) any rights under that certain Amended and Restated Employment Agreement,
dated as of March 1, 2017, by and between the Company and the Executive,
(iii) any rights of indemnification the Executive may have under any written
agreement between the Executive and the Company (or its affiliates), the
Company’s Certificate of Incorporation, the Partnership’s LP Agreement, the
General Corporation Law of the State of Delaware, any applicable statute or
common law, or pursuant to any applicable insurance policy, (iv) unemployment
compensation, (v) contractual rights to vested equity awards, (vi) COBRA
benefits and (viii) any rights that may not be waived as a matter of law.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that he has been given a period of 21 days to review
and consider this Release.  The Executive further warrants that he understands
that he may use as much or all of his 21-day period as he wishes before signing,
and warrants that he has done so.  The Executive further warrants that he
understands that, with respect to the release of age discrimination claims only,
he has a period of

 

A-1

--------------------------------------------------------------------------------


 

seven days after executing on the second signature line below to revoke the
release of age discrimination claims by notice in writing to the Company.

 

The Executive is hereby advised to consult with an attorney prior to executing
this Release.  By his signature below, the Executive warrants that he has had
the opportunity to do so and to be fully and fairly advised by that legal
counsel as to the terms of this Release.

 

ACKNOWLEDGEMENT (AS TO ALL CLAIMS
OTHER THAN AGE DISCRIMINATION CLAIMS)

 

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (other
than as it relates to age discrimination claims) by his signature below.

 

 

 

 

 

 

 

 

 

 

Brad N. Graves

 

Date

 

 

 

 

 

 

 

ACKNOWLEDGEMENT (AGE DISCRIMINATION CLAIMS)

 

 

 

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (as it
relates to age discrimination claims) by his signature below.

 

 

 

 

 

 

 

Brad N. Graves

 

Date

 

 

A-2

--------------------------------------------------------------------------------
